DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims states a range of the radius of the core being equal to or less than 1 microns and equal to or greater than 4.3 microns.  The claim should read equal to or less than 4.3 microns.  Claim 3 is included only because it includes the indefinite language from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0248026 A1).  Yang teaches an optical transmission system with a transmitter and receiver to measure all the optical properties listed connected to an optical fiber (Figs. 4-5), comprising:
a core (00);
a first clad (10) that is provided on an outer circumferential portion of the core (00) and has a refractive index lower than that of the core (00) (Fig. 5); and

wherein a mode field diameter at a wavelength of 1.55 µm is equal to or greater than 11.5 µm (Table 2), and
wherein a cutoff wavelength is equal to or less than 1.53 µm (Table 2).
Yang does not state what the bending loss is at a bending radius of 30 mm, but it does state what the bending loss is at a bending radius of 10 and 15 mm is at 1.625 µm and it’s less than 2.0 dB/100 turns, see Table 2, therefore one of ordinary skill in the art would recognize the loss at a greater bending radius would be even less since the smaller the bending radius, the larger the loss gets.
Yang does not state what a delay time of transmission light per unit length at a wavelength of 1.55 µm is equal to or less than 4.876 ps/km would be.  All of the structural limitations of the claim have been meet and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Takenaga et al (US 2014/0178024 A1).

Yang does not teach expressly the fiber being used as a core of a multicore fiber with the different configurations in claims 4-7.
Takenaga teaches a multicore optical fiber (Figs. 1, 5, 7-10) comprising configurations wherein, in a sectional view crossing a longitudinal direction, a plurality of low-delay cores (11b, Figs. 1, 7) including a core (11a) as a first core and a first clad (13/15b) provided on an outer circumferential portion of the first core (11a) are disposed on concentric circles at the center of a second clad (14/16b); 
wherein the core (11a) is disposed as a second core at the center of the second clad (either 16b or 14) (Fig. 1 and/or 7);
wherein, in a sectional view crossing a longitudinal direction, a low-delay core including a core as a first core (11b or 11a) and a first clad (13 or 15b) provided on an outer circumferential portion of the first core is disposed at the center of the second clad (14 or 16b) (Figs. 1 and/or 7), and wherein the core is disposed as a third core (11a or 51b, see Fig. 8) on a concentric circle at the center of the low-delay core (11b or 11a); and
wherein, in a sectional view crossing a longitudinal direction, a low-delay core (11a) including a core as a first core and the first clad (17b) provided on an outer circumferential portion of the first core (11a) is disposed at the center of a second clad (51a or 14), and wherein the cores (17b) are packed most closely as fourth cores around the low-delay core (11a or 11b) (see Fig. 8).
Yang and Takenaga are analogous art because they are from the same field of endeavor, optical fibers.

The motivation for doing so would have been to use core/cladding configurations that have low attenuation and improved anti-bending performance (Yang, P0043).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed fiber with the mode field diameter and cutoff wavelength in combination with the core radius and first cladding defined by equations 1 and 2 in the claims,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2012/0106909 A1		US 9,069,118 B2		US 9,151,887 B2
US 2015/0301277 A1		US 2015/0323735 A1		US 2016/0109651 A1
US 9,477,037 B1		US 9,638,867 B2		US 9,692,201 B2
US 9,835,812 B2		US 2018/0128968 A1		

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883